Exhibit 99.6 CERTIFICATE OF DESIGNATIONS, RIGHTS AND PREFERENCES of SERIES D CONVERTIBLE PREFERRED STOCK of NFINANSE INC. NFINANSE INC., a Nevada corporation (the “Corporation”), pursuant to Section 78.1955 of the Nevada Revised Statutes, does hereby make this Certificate of Designations, Rights and Preferences and does hereby state and certify that pursuant to the authority expressly vested in the Board of Directors of the Corporation (the “Board”) by Article II of the Amended and Restated Articles of Incorporation of the Corporation (the “Articles”), which authorizes the issuance of 25,000,000 shares of preferred stock, $0.001 par value per share (the “Preferred Stock”), in one or more series, the Board duly adopted the following resolutions, which resolutions remain in full force and effect as of the date hereof: RESOLVED, that, pursuant to Article II of the Articles, the Board hereby authorizes the issuance of, and fixes the designation and preferences and rights, and qualifications, limitations and restrictions, of a series of preferred stock of the Corporation consisting of 4,666,666 shares, par value $0.001 per share, to be designated “Series D Convertible Preferred Stock” (hereinafter, the “Series D Preferred Stock”); and be it RESOLVED, that each share of Series D Preferred Stock shall rank equally in all respects and shall be subject to the following terms and provisions: 1.Dividends. The holders of the Series D Preferred Stock shall not be entitled to receive dividends. 2.Voting Rights. (a)Except as otherwise provided herein or as provided by law, the holders of the Series D Preferred Stock shall have full voting rights and powers, subject to the Beneficial Ownership Cap as defined in Section 5(g), if applicable, equal to the voting rights and powers of holders of the Corporation’s common stock, $0.001 par value per share (“Common Stock”), and shall be entitled to notice of any stockholders meeting in accordance with the Bylaws of the Corporation, as amended (the “Bylaws”), and shall be entitled to vote, with respect to any question upon which holders of Common Stock are entitled to vote, including, without limitation, the right to vote for the election of directors, voting together with the holders of Common Stock as one class. Each holder of shares of Series D Preferred Stock shall be entitled to vote on an As-Converted Basis (as defined below), determined on the record date for the taking of a vote, subject to the applicable Beneficial Ownership Cap limitations set forth in Section 5(g), or, if no record date is established, at the day prior to the date such vote is taken or any written consent of stockholders is first executed.
